Chief Judge Mallard,
dissenting.
Counsel for the defendant in this appeal has brought forward no assignments of error but says in his brief that the following question is raised: “Were any of defendant’s constitutional or other legal rights abridged by the trial court?” The Attorney General asserts that he has searched the record and can find no error. The indictment properly charged the crime of felonious escape, and the two-year sentence was within the statutory limits. G.S. 148-45. Nevertheless, the defendant’s ap*38peal does present the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d 647 (1971) ; State v. Moore, 6 N.C. App. 596, 170 S.E. 2d 568 (1969). In State v. Tinsley, 279 N.C. 482, 183 S.E. 2d 669 (1971), it is' said:
“ * * * Ordinarily, in criminal cases the record proper consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment.” (Emphasis added.)
See also State v. Roberts, supra. That which occurs during the arraignment and entry of the plea is a part of the record proper. In my opinion, error does appear on the face of this record proper. At the time of the arraignment and entry of the plea of nolo contendere, as shown by this record, neither the trial judge nor anyone else actually informed the defendant of the nature of such plea or of the possible consequences. The trial judge did not make an adjudication that the plea was freely, understandingly and voluntarily made, and in my opinion, sufficient facts (as distinguished from conclusions) do not appear of record upon which such an adjudication could properly be made. See State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971). Therefore, I dissent from the majority opinion.
Furthermore, I do not think that the fact that the record shows that the defendant’s lawyer stated to the judge that he had explained to the defendant the effect of a plea of nolo con-tendere is a sufficient showing on the record that the legal effect of the plea was explained to the defendant in such a manner that he understood the nature of the plea and the possible consequences thereof. It is my opinion that pursuant to the mandate of Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S.Ct. 1709 (1969), when a defendant enters a plea of nolo contendere, the record must show that the trial judge, or someone under his direction, informed the defendant of the effect of the plea and the possible consequences thereof. In Boykin it is stated:
“What is at stake for an accused facing death or imprisonment demands the utmost solicitude of which courts are capable in canvassing the matter with the accused to make sure he has a full understanding of what the plea connotes and of its consequence. * * * ” (Emphasis added.)
*39The meaning of the verb “canvass,” used in this connection, is “to examine in detail.” Webster’s Third New International Dictionary (1968). Neither the trial judge nor anyone else under his direction canvassed the matter with the defendant at the time of the arraignment and plea to make sure he had a full understanding of what the plea connoted and of its consequence. The judge apparently relied upon the conclusions expressed to him by the defendant and by the defendant’s lawyer. It is the duty of the trial judge, before accepting a plea of nolo con-tendere, at least to inform or cause the defendant to be informed that such plea is equivalent to a plea of guilty insofar as it gives the court the power to punish and that the court may impose judgment thereon as upon a plea of guilty, and this should appear of record. In doing so, the defendant should be informed of the possible consequences of a plea of nolo contendere and that such a plea leaves open for review only the sufficiency of the indictment and that all other defenses are waived. State v. Norman, 276 N.C. 75, 170 S.E. 2d 923 (1969), State v. Stokes, 274 N.C. 409, 163 S.E. 2d 770 (1968). Since the record before us does not show that the judge, or anyone under his direction, explained the nature and possible consequences of a plea of nolo contendere to the defendant, he is entitled to have the plea of nolo contendere stricken and to replead to the bill of indictment. See an annotation in 97 A.L.R. 2d 549 entitled, “Court’s duty to advise or admonish accused as to consequences of plea of guilty, or to determine that he is advised thereof.”
For the foregoing reasons, I would strike the plea of nolo contendere and remand the case and permit the defendant to replead.